BLATCHFORD, District Judge.
Every creditor has a right, under section 26, to examine the bankrupt on oath as to the matters specified in that section. Such examination enures to the benefit of all creditors. But the fact that one creditor has examined the bankrupt is no reason, for withholding the privilege from another creditor. Yet the register must, in the exercise of a sound discretion, so regulate the time, and manner, and course of the examinations, as to protect the bankrupt from annoyance and oppression and mere delay, while at the same time full and fair opportunity is allowed to the creditors to inquire as to the matters specified in the 26th section.